IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: STEVEN JUNIOR; MABLE,              : No. 88 MM 2019
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ROBERT GILMORE,                           :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 16th day of October, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of (Nunc Pro Tunc) Habeas

Corpus ad Subjiciendum” is DENIED.